984 So.2d 1287 (2008)
Roger Larry THRASHER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-6609.
District Court of Appeal of Florida, First District.
July 9, 2008.
Roger Larry Thrasher, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking belated appeal of the judgment and sentence rendered on May 11, 2006, in Escambia County Circuit Court case numbers 05-4919CFA and 05-4920CFA, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, *1288 the lower tribunal shall appoint counsel to represent him on appeal.
BROWNING, C.J., ALLEN and BENTON, JJ., concur.